Citation Nr: 1820213	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-25 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sinusitis.

2. Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1978 to August 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision  in September 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and in Roanoke, Virginia, respectively.  Jurisdiction is now with the RO in Roanoke, Virginia.

The Board acknowledges that in January 2009, the RO initially denied the Veteran's claim of entitlement to service connection for sinusitis.  However, the Veteran did not appeal that decision and it is final.  Subsequently, the Veteran submitted a claim to reopen this finally denied claim, and the RO reopened the claim in September 2013.  The question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the RO's determination, the Board must assess its jurisdiction to review this claim on the merits.  Accordingly, the Board will adjudicate the question of whether new and material evidence has been received.

During the pendency of the appeal, the Veteran requested a hearing before a Veterans Law Judge.  See June 2014 VA Form-9.  However, in a December 2014 correspondence, he indicated that he wished to withdraw his hearing request.  Therefore, his hearing request has been withdrawn, and the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2017).


FINDINGS OF FACT

1. In January 2009, the RO denied the claim for entitlement to service connection for sinusitis due to a finding of no evidence showing that the sinusitis was incurred or aggravated in service, or otherwise related to the Veteran's active duty service.  The Veteran was notified of his rights, but did not appeal or submit new and material evidence during the applicable one-year appellate period.

2. Evidence received since the January 2009 denial does not relate to a previously unestablished fact necessary to substantiate the claim for entitlement to service connection for sinusitis.

3. Sleep apnea did not have its clinical onset in service and is not otherwise related to active duty.

CONCLUSIONS OF LAW

1. The January 2009 rating decision is final.  38 U.S.C. §§ 4004, 4005 (West 2009) [currently codified at 38 U.S.C. §§ 7104, 7105 (West 2012)].

2. Evidence received since the January 2009 rating decision is neither new nor material and the claim to reopen the claim for entitlement to service connection for sinusitis is denied.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (a) (2017).

3. The criteria for service connection for sleep apnea are not met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. New and Material Evidence

Sinusitis

The Veteran's application to reopen the claim of entitlement to service connection for sinusitis is denied.  

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers that bear directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Here, the RO denied the claim for entitlement to service connection for sinusitis in January 2009.  In its January 2009 decision, the RO denied the claim due to finding no evidence showing that the sinusitis was incurred or aggravated in service or otherwise related to the Veteran's active duty service.  

In October 2012, the Veteran sought to reopen his claim for entitlement to service connection for sinusitis.  The relevant evidence received since the final January 2009 rating decision includes Richmond VA Medical Center (VAMC) treatment records from December 2010 through November 2017 and the Veteran's lay statements.   

The Board has reviewed all of the evidence that has been associated with the claims file since January 2009, and finds no new and material evidence indicating that the Veteran's sinusitis was incurred or aggravated in service, or otherwise related to the Veteran's active duty service.

First, the Board finds that the Richmond VAMC treatment records from December 2010 through November 2017 are "new" because they were not previously before the Board at the time it rendered the January 2009 denial.  However, the Board does not find these records "material" because they do not address a reason for the Board's January 2009 denial.  More specifically, these VA medical records do not show that the Veteran's sinusitis was incurred or aggravated in service, or otherwise related to the Veteran's active duty service.  In fact, the VA medical records do not show a current diagnosis of chronic sinusitis.

Moreover, the Board does not find the information provided by the Veteran in statements dated June 2014 (Notice of Disagreement) and June 2014 (Form-9) "new and material" for purposes of reopening his claim.  In these statements, the Veteran reports that his sinusitis has been getting worse.  While the Board finds that these statements "new" because they were not previously before the Board at the time it rendered the January 2009 denial, the Board cannot consider them "material" because they do not address a reason for the Board's January 2009 denial.  In other words, they do not show that the Veteran's sinusitis was incurred or aggravated in service, or otherwise related to the Veteran's active duty service.

In sum, there has been no probative evidence submitted after January 2009 that proves any previously unestablished fact that the sinusitis was incurred or aggravated in service, or otherwise related to the Veteran's active duty service.  Although the threshold to reopen a claim is low, such threshold has not been met in this case.  Shade, 24 Vet. App. at 118.  The Veteran's application to reopen the previously denied claim for entitlement to service connection for sinusitis must therefore be denied.  


2. Service Connection

Sleep Apnea

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Although a claimant is competent in certain situations to identify a simple condition such as a fall leading to a broken leg, a lay person is generally not competent to provide evidence as to more complex medical questions, such as the etiology of sleep apnea.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Veteran contends that his sleep apnea should be service-connected; however, there is no evidence of a nexus, other than his bare assertion that his current diagnosis of sleep apnea is related to his active duty service.  See June 2014 VA Form 9.  

More specifically, in a June 2014 VA Form 9, the Veteran, whose VA medical records show a current diagnosis of sleep apnea beginning in 2012, has stated that he has been suffering with his obstructive sleep apnea since his active duty service.

However, in this case, the Board considers the causes and manifestations of sleep apnea diagnosed many years after service to be a complex medical question, where a sleep study is required to diagnose such.  See https://www.mayoclinic.org/diseases-conditions/sleep-apnea/diagnosis-treatment/drc-20377636 (last visited March 23, 2018).  There is no evidence of record that the Veteran is a medical expert; he is therefore not competent to report on a nexus regarding these issues in the instant case.  Jandreau, 492 F.3d at 1377 n.4; 38 C.F.R. § 3.159 (a) (1).  His assertions of a nexus have no probative value.  Id.

Moreover, the Veteran's medical records do not suggest that his current sleep apnea is related to his service in anyway.  His service treatment records are also silent as to any in-service event or occurrence that may be arguably related to his current sleep apnea diagnosis.  Furthermore, there is no competent evidence of record suggesting that the Veteran's sleep apnea is caused or aggravated by any service-connected disability.  

For the reasons stated above, a nexus has not been demonstrated for sleep apnea.  

While the Board acknowledges that the Veteran was not afforded a VA examination or medical opinion for his claim of entitlement to service connection for sleep apnea, the Board finds that here, an examination is not warranted.  

For service connection claims, VA is obliged to provide an examination or obtain a medical opinion in a claim when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  However, the duty to provide an examination is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.

Here, aside from the Veteran's one lay assertion that his sleep apnea began in service, the evidence does not in any way suggest that the claimed post-service disability is related to his service.  See June 2014 VA Form 9.  As the Federal Circuit explained in Waters, since all veterans may generally state that their conditions are associated with service, the requirement to provide a medical examination where the only evidence of record is general lay testimony as to medical nexus "would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  601 F.3d at 1278.  Thus, in this particular case, the "low" threshold for purposes of triggering VA's duty to provide an examination is not met for the claimed disability.  Therefore, an examination is not warranted.

Based on the foregoing, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Service connection for sleep apnea is denied.


ORDER

The Veteran's application to reopen the previously denied claim for entitlement to service connection for sinusitis is denied.  

The claim for entitlement to service connection for sleep apnea is denied.






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


